

115 HR 3075 IH: Give Our Troops a Raise Act of 2017
U.S. House of Representatives
2017-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3075IN THE HOUSE OF REPRESENTATIVESJune 27, 2017Mr. Gallego (for himself, Mr. O'Halleran, and Ms. Rosen) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 37, United States Code, to increase adjustments of monthly basic pay for members of
			 the uniformed services, and for other purposes.
	
 1.Short titleThis Act may be cited as the Give Our Troops a Raise Act of 2017. 2.Adjustments of monthly basic pay for members of the uniformed servicesSection 1009(c)(2) of title 37, United States Code, is amended by striking 2004, 2005, and 2006, and inserting 2018 and 2019.
		